861 F.2d 267Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Charles WAGENER, Plaintiff-Appellant,v.Debra E. BARRY;  Robert Manzione;  Robert J. Humphreys;Paul A. Sciortino;  Charles R. Wall;  M.E. Beane;  E. TyreeBrown, Jr.;  D.L. Hogge;  M.L. Ealy;  J. Davis Reed, III;John K. Moore;  Gerald A. Dexter;  Commonwealth Attorney'sOffice-Virginia Beach;  Virginia Beach Police Department;City of Virginia Beach, Defendants-Appellees.
No. 88-7135.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 22, 1988.Decided:  Oct. 25, 1988.

Ronald Charles Wagener, appellant pro se.
William Everett Byman (City Attorney's Office), for appellees Barry, Manzione, Wall, Beane, Virginia Beach Police Department, City of Virginia Beach;
Becky A. Powhatan (Willcox & Savage, PC), for appellees Humphreys, Sciortino;
J. Phillip Krajewski (Office of the U.S. Attorney), for appellee Dexter;
Linwood Theodore Wells, Jr.  (Office of the Attorney General of Virginia), for remaining appellees.
Before RUSSELL, WIDENER, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Ronald Charles Wagener appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 and Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wagener v. Barry, C/A No. 87-476-N (E.D.Va. Apr. 27, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.